15 N.Y.3d 839 (2010)
166 ARCHER AVE. CO., LLC, Appellant,
v.
NEW YORK CITY HEALTH AND HOSPITALS CORPORATION, Respondent.
Motion No: 2010-780
Court of Appeals of New York.
Submitted July 6, 2010.
Decided September 21, 2010.
Motion for leave to appeal dismissed upon the ground that it does not lie from the Appellate Division order, appellant having previously moved in the Court of Appeals for leave to appeal (12 NY3d 848 [2009]) from the same Appellate Division order from which it currently seeks leave to appeal (see Stoyle v Schaub, 93 NY2d 884 [1999]).